

116 HR 7162 IH: Expanding Markets for State-Inspected Meat Processors Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7162IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Ms. Cheney (for herself, Mrs. Miller, and Mr. McKinley) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Meat Inspection Act to allow the interstate sale of State-inspected meat, and for other purposes.1.Short titleThis Act may be cited as the Expanding Markets for State-Inspected Meat Processors Act of 2020.2.State-inspected meatSection 301 of the Federal Meat Inspection Act (21 U.S.C. 661) is amended—(1)by striking the section designation and inserting the following:301.Sale of inspected meat and meat food products;(2)in subsection (a)—(A)by striking In furtherance of this policy in the matter preceding paragraph (1) and all that follows through (1) The Secretary in paragraph (1) and inserting the following:(B)State Programs(i)In generalThe Secretary; (B)by striking (a) It is and inserting the following:(a)State meat inspection program(1)In general(A)PolicyIt is; and(C)in paragraph (1)(B) (as so designated)—(i)in clause (i) (as so designated), by striking solely for distribution within such State and inserting for distribution; and(ii)by adding at the end the following:(ii)Interstate commerce(I)In generalNotwithstanding any other provision of this Act, the Secretary may allow the shipment in interstate commerce of carcasses, parts of carcasses, meat, and meat food products inspected under the State meat inspection program described in clause (i).(II)Acceptance of interstate shipments of meat and meat food productsNotwithstanding any provision of State law, a State or local government shall not prohibit or restrict the movement or sale of meat or meat food products that have been inspected and passed in accordance with this Act for interstate commerce.;(3)in subsection (b), by striking (b) The appropriate and inserting the following:(b)Cooperation of State agencyThe appropriate;(4)in subsection (c)—(A)by striking (c)(1) If the Secretary and inserting the following:(c)Enforcement of federal requirements(1)Designation of States(A)In generalIf the Secretary;(B)in paragraph (1) (as so designated)—(i)in subparagraph (A) (as so designated)—(I)in the first sentence, by striking solely for distribution within such State and inserting for distribution; and(II)in the second sentence, by striking If the Secretary and inserting the following:(B)Designation of States(i)In generalExcept as provided under clause (ii), if the Secretary; (ii)in subparagraph (B) (as so designated)—(I)in clause (i) (as so designated)—(aa)in the first sentence, by striking wholly; and(bb)by striking State; Provided, That if and inserting the following:State.(ii)ExceptionIf; and(II)in clause (ii) (as so designated)—(aa)in the first sentence—(AA)by striking such designation and inserting a designation made under clause (i); and(BB)by striking he each place it appears and inserting the Secretary; and(bb)in the second sentence, by striking The Secretary shall and inserting the following:(C)Publication of designationThe Secretary shall;(iii)in subparagraph (C) (as so designated)—(I)in the first sentence—(aa)by striking if such; and(bb)by striking were after transactions; and(II)in the second sentence, by striking Thereafter, upon request and inserting the following:(D)Revocation of designationOn request;(iv)in subparagraph (D) (as so designated)—(I)in the first sentence, by striking such designation and inserting a designation made under subparagraph (B)(i); and(II)by striking title IV of this Act: And provided further, That, notwithstanding; and inserting the following:title IV.(E)Adulterated meat or meat food product(i)In generalNotwithstanding; and(v)in subparagraph (E) (as so designated)—(I)in clause (i) (as so designated)—(aa)in the first sentence—(AA)by striking within such State; and(BB)by striking section 301 of the Act and inserting this section; and(bb)in the second sentence, by striking If the State and inserting the following:(ii)EnforcementIf the State; and(II)in clause (ii) (as so designated), by striking as though engaged in commerce;(C)in paragraph (2), by striking (2) The provisions and inserting the following:(2)Exceptions to inspectionThe provisions; (D)in paragraph (3)—(i)by striking (3) Whenever and inserting the following:(3)Termination of designationIf; and(ii)by striking he and inserting the Secretary; and(E)in paragraph (4), by striking (4) The Secretary and inserting the following:(4)ReportThe Secretary; and(5)in subsection (d), by striking (d) As used in and inserting the following:(d)Definition of StateIn.